2014 IL App (1st) 132389

                                                                            THIRD DIVISION
                                                                            December 23, 2014
                                         No. 1-13-2389




                                         IN THE
                              APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT


JAMIE CHISEM,                                        )      Appeal from the
                                                     )      Circuit Court of
       Plaintiff-Appellant,                          )      Cook County.
                                                     )
                      v.                             )
                                                     )
GARRY M. McCARTHY, Superintendent of                 )      12 CH 21729
Police of the Chicago Police Department, and         )
THE POLICE BOARD OF THE CITY OF                      )
CHICAGO,                                             )      The Honorable
                                                     )      Thomas R. Allen
       Defendants-Appellees.                         )      Judge, presiding.
                                                     )

       JUSTICE LAVIN delivered the judgment of the court, with opinion.
       Presiding Justice Pucinski and Justice Mason concurred in the judgment and opinion.

                                           OPINION

¶1     Plaintiff Jamie Chisem appeals from an order of the circuit court of Cook County

affirming his five-year suspension from the Chicago police department (CPD) imposed by

defendant the Police Board of the City of Chicago (Board). On appeal, plaintiff contends that

defendant Garry M. McCarthy, the superintendent of the CPD, and the Independent Police

Review Authority (IPRA) filed untimely charges in violation of plaintiff's right to due process,

the City of Chicago's municipal code (City's Code), Chicago Police Department General Order
No. 1-13-2389


93-03 (eff. Apr. 15, 2011), and the doctrine of laches. In addition, plaintiff contends that his

five-year suspension was against the manifest weight of the evidence. We affirm.

¶2                                      BACKGROUND

¶3     On February 25, 2009, an incident occurred involving a possible curfew violation at a

Chicago Walgreens located at 3405 South King Drive, between plaintiff, a CPD officer since

2003, and twin sisters Ashley and Tiffany Magby. Immediately following the encounter, the

Magbys filed a formal complaint against plaintiff alleging unprofessional conduct. The IPRA

conducted an investigation, and on December 2, 2011, the Superintendent filed charges alleging

that plaintiff had violated five CPD Rules of Conduct (rules), including:

                Rule 2: "Any action or conduct which impedes the Department’s efforts to

       achieve its policy and goals or brings discredit upon the Department."

                Rule 6: "Disobedience of an order or directive, whether written or oral."

                Rule 8: "Disrespect to or maltreatment of any person, while on or off duty."

                Rule 9: "Engaging in any unjustified verbal or physical altercation with any

       person, while on or off duty."

¶4     Rule 14: "Making a false report, written or oral."

¶5     In March 2012, the Board held a three-day departmental hearing. Ashley Magby, an

emergency room nurse, testified that at approximately 10 p.m. on the night of the incident, she

and her twin sister Tiffany encountered plaintiff and another officer outside the entrance to the

Walgreens. Plaintiff asked to see their identification (IDs) for a possible curfew violation.

Being a 21-year-old woman at the time, Ashley told plaintiff that she was an adult and walked

into the store. Plaintiff then approached the Magbys by the cosmetic section and asked again to

see their IDs. Ashley complied and explained that her twin sister did not have any identification



                                                 2
No. 1-13-2389


on her. Plaintiff commented that they looked significantly younger and returned Ashley's ID.

Ashley told plaintiff that he was trying to take advantage of the situation and proceeded with

Tiffany to the opposite end of the store to buy groceries. Plaintiff continued to follow the

Magbys into the milk aisle and asked which one of them was the oldest. The Magbys just

ignored plaintiff, selected their groceries, and walked toward the front of the store near the

cashier where plaintiff's partner stood.

¶6     At this point, a physical altercation ensued. Plaintiff first approached Tiffany and asked

her something about her headscarf. He then "grabbed [Ashley's] arms behind [her] back and

pushed her towards his partner, like in a position like he was going to arrest [her], and then like

kind of got up close towards [her] back to the point where [she could] feel his stomach near

[her]." Plaintiff then said something like "we got us one" directed at his partner, who just shook

his head. Tiffany verbally tried to get plaintiff to let Ashley go and even nudged him. After

plaintiff released her, Tiffany told plaintiff he was messing with them because he had nothing to

do and he agreed. Ashley then told plaintiff that he messed with the wrong person and she was

going to inform his superintendent. He arrogantly showed her his badge number and said

something like "I was only joking with you." He left the store and the Magbys purchased their

items at the register. Overall, Ashley felt humiliated. She believed police officers were

supposed to serve and protect, not take advantage of their authority. As soon as she got home,

she immediately called to make a police report and a sergeant came out to document the

occurrence.

¶7     Tiffany Magby, an associate producer on the Judge Mathis show, substantially

corroborated Ashley's testimony. She also testified that when plaintiff asked about her headscarf




                                                  3
No. 1-13-2389


he reached toward the top of her head to touch it. She instinctively moved back and told him it

made her uncomfortable, but plaintiff simply laughed.

¶8     Debra King, a photo specialist at Walgreens, worked the cashier on the night of the

incident. Plaintiff's partner was a regular customer, but she did not recognize plaintiff. She first

noticed the Magbys arguing with plaintiff as they approached the register. She heard them say

they were going to report plaintiff because he was harassing them even after he saw an ID. He

kept saying "are you serious" and apologized. The conversation lasted a few minutes and the

Magbys appeared upset.

¶9     On cross-examination, King testified that she did know the Magbys' age, but they

arguably looked younger. No store patrons complained about an officer acting inappropriately.

She also did not see plaintiff make physical contact with the Magbys or hear plaintiff verbally

remark to his partner. She did not recognize plaintiff at the time of the incident, but did

encounter him a year prior when he gave her a traffic citation for driving without a headlight.

She recalled him being professional. Prior to the Magbys' arrival, however, she noticed plaintiff

watching a teenage girl in a White Castle uniform. When the teenager went to exit, he

inappropriately patted her down and followed her out. On redirect examination, she did admit

that plaintiff did not pat the teenager under her clothing, and although she complained about this

incident to a Walgreens security guard, she did not make a formal complaint to the CPD.

¶ 10   On adverse examination, plaintiff testified that he questioned the Magbys at the

Walgreens for a possible curfew violation. One of the Magbys showed him her identification,

and after he established that there was no violation, he tried to talk to the Magbys. He did not

follow them around the store, try to flirt with them, touch one twin's headscarf, or pull one twin's




                                                  4
No. 1-13-2389


hands behind her back and push her toward his partner. One of the Magbys did say that she was

going to report his conduct.

¶ 11   Several character witnesses briefly testified on plaintiff's behalf, attesting to his

professionalism, work ethic, and innate ability to defuse hostile situations. Plaintiff then retook

the stand on his own behalf and testified that he arrived at the Walgreens around 10 p.m. and saw

the Magbys, who appeared to look like young teenagers. Plaintiff asked them several times for

identification while in the candy aisle and one of the twins gave him her ID. He recalled the

Magbys being smart, sarcastic and uncooperative. He gave them the benefit of the doubt that

they were twins because he did not think they looked alike. The twin who did not give her ID

tried to walk away and he may have grabbed her arms. He made contact with her because he

wanted to maintain the situation and continue his investigation. He explained to the Magbys that

citizens cannot walk away from police, but they did not seem to care. Plaintiff did not follow the

Magbys after this incident, but did recall having a brief conversation with them around the

checkout counter. He recalled the Magbys being upset and was thus apologetic. He gave his

badge number to one of the twins because it was customary. Overall, he believed he was

professional and did his job. He also did not inappropriately pat down a teenager in a White

Castle uniform and was not even in the Walgreens 20 minutes prior to the Magbys' arrival.

¶ 12   On April 19, 2012, the Board concluded that plaintiff violated all five rules and

discharged him from the CPD "due to the serious nature of his conduct." Specifically, the Board

determined that plaintiff engaged in unnecessary and inappropriate physical contact with the

Magbys, detained them in violation of CPD policy, failed to document the encounter, and made

material false official statements to the IPRA in an attempt to cover up his misconduct. The

Board also denied plaintiff's prehearing motion to dismiss the case based on the IPRA and


                                                  5
No. 1-13-2389


superintendent's failure to file charges in a timely manner. The court concluded that the case was

not barred by the doctrine of laches and plaintiff failed to show a violation of his right to due

process.

¶ 13   Subsequently, plaintiff filed for administrative review. In his complaint, plaintiff

contended that the case should be dismissed based on the lapse of time between the incident and

the filing of charges, and that the Board's determination was against the manifest weight of the

evidence. On January 17, 2013, the circuit court reversed the discharge decision and remanded

for an alternative sanction. After review, the Board suspended plaintiff for five years while

noting that it believed discharge was the appropriate sanction. In response, plaintiff challenged

the suspension by filing a motion for further proceedings and judicial review, in which he argued

that the five-year suspension was against the manifest weigh of the evidence and served as a de

facto discharge. The trial court disagreed and affirmed the five-year suspension.

¶ 14                                   ANALYSIS

¶ 15   Plaintiff initially contends that the superintendant and IPRA filed untimely charges in

violation of plaintiff's right to due process, the City's Code and CPD General Order 93-03. The

due process clause protects fundamental fairness and justice. Lyon v. Department of Children &

Family Services, 209 Ill. 2d 264, 272 (2004). Procedural due process claims question the

constitutionality of the procedures used to deny a person of life, liberty or property. Id. While

the core of due process is the right to notice and a meaningful opportunity to be heard, it is a

flexible concept and requires only such procedural protections as fundamental principles of

justice and the particular situation demand. Callahan v. Sledge, 2012 IL App (4th) 110819, ¶ 27.

It is a well-established constitutional principle that every citizen has the right to pursue a trade,

occupation, business or profession. Morgan v. Department of Financial & Professional



                                                   6
No. 1-13-2389


Regulation, 374 Ill. App. 3d 275, 300 (2007). Whether a party's constitutional rights have been

violated is reviewed de novo. Hayashi v. Illinois Department of Financial & Professional

Regulation, 2014 IL 116023, ¶ 22.

¶ 16    In the case sub judice, plaintiff's right to due process was not violated. We first note that

plaintiff's reliance on Morgan and Lyon is misplaced. Morgan and Lyon both involved a delay in

the adjudication of allegations of misconduct after the respective plaintiffs had been suspended

from employment, not a delay in the investigation leading to an initial suspension. See Morgan,
374 Ill. App. 3d at 303 (where this appellate court determined that the State violated a clinical

psychologist's right to due process when the State took 15 months to decide the case after the

issuance of suspension); Lyon, 209 Ill. 2d at 282 (where the supreme court determined that the

director of the Department for Children and Family Services (DCFS) failed to abide by specific

regulatory time limits for decision-making after a teacher was suspended for allegedly abusing

his students). While we agree that plaintiff does have a property interest in his employment,

plaintiff was working as a paid CPD officer throughout the entire investigation and was only

suspended after charges were officially filed. In addition, he was immediately given notice of

the pending investigation and a meaningful opportunity to be heard. Accordingly, there was no

violation of plaintiff's right to due process in this particular situation.

¶ 17    The record before us also suggests that the IPRA did substantially comply with the City's

Code. The City's Code requires:

        "If the chief administrator does not conclude an investigation within six months after its

        initiation, the chief administrator shall notify the mayor’s office, the city council

        committee on public safety, the complainant, and the employee named in the complaint

        or his or her counsel of the general nature of the complaint or information giving rise to


                                                    7
No. 1-13-2389


       the investigation and the reasons for failure to complete the investigation within six

       months." Chicago Municipal Code, § 2-57-070 (added July 19, 2007).

Here, the IPRA notified plaintiff in a letter approximately six-months after the investigation

began that it was still ongoing because witness cooperation was needed. Nothing in the specific

ordinance requires continued notification on the IPRA's part as plaintiff suggests or that failure

to strictly comply results in the automatic dismissal of a complainant's case. See City of

Marengo v. Pollack, 335 Ill. App. 3d 981, 986 (2002) (municipal ordinances are interpreted

under the rules of statutory construction and the best evidence of the drafter's intent is the

language of the ordinance, which must be given its plain and ordinary meaning). Plaintiff cites

no authority to support either of these contentions as required by Illinois Supreme Court Rule

341(h)(7) (eff. Feb. 6, 2013) and we will not consider this matter further. See Bartlow v.

Costigan, 2014 IL 115152, ¶ 52 (it is well settled that a reviewing court is entitled to clearly

defined issues and citations to pertinent authority).

¶ 18   We also observe no direct violation of General Order 93-03, which requires a prompt and

thorough investigation. Although the investigation took a substantial amount of time, this

directive does not set an absolute deadline within which investigations must be completed, but

provides that if the investigation lasts more than 30 days, the investigator must seek and obtain

an extension of time within which to complete the investigation. See Chicago Police Department

General Order 93-03 (eff. Apr. 15, 2011). The IPRA regularly sought and was granted

extensions of time to complete its investigation. Once completed, CPD directives required the

matter to be further reviewed at several levels. And even if a violation occurred, nothing in the

directive suggests, and plaintiff provides no support, for the presumption that automatic




                                                  8
No. 1-13-2389


dismissal is the sanction. See Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013). Thus, there was no due

process violation.

¶ 19   In the alternative, plaintiff contends that his charges are barred by the doctrine of laches.

On the merits, laches is an equitable doctrine that precludes the assertion of a claim by a litigant

whose unreasonable delay in raising that claim has prejudiced the opposing party. City of

Chicago v. Alessia, 348 Ill. App. 3d 218, 228 (2004). The doctrine is grounded in the equitable

notion that courts are reluctant to aid a party who has knowingly slept on his rights to the

detriment of the opposing party. Id. Two elements are necessary to find laches: (1) lack of

diligence by the party asserting the claim; and (2) prejudice to the opposing party resulting from

the delay. In re Sharena H., 366 Ill. App. 3d 405, 413 (2006). A mere lapse in time from the

accrual of a cause of action to the filing of a lawsuit is insufficient to support a laches defense.

Madigan ex rel. Department of Healthcare & Family Services v. Yballe, 397 Ill. App. 3d 481,

493 (2009). Moreover, as a general rule, the doctrine of laches does not apply to governmental

entities absent extraordinary circumstances because laches could impair the functioning of the

government, which, in turn, would adversely affect the public. Id. at 493-94. The decision with

respect to whether laches should be invoked is generally a discretionary matter. Van Milligan v.

Board of Fire & Police Commissioners of Village of Glenview, 158 Ill. 2d 85, 91 (1994). We

will not disturb the Board's determination “unless that determination is so clearly wrong as to

constitute an abuse of discretion." (Internal quotation marks omitted.) Lozman v. Putnam, 379
Ill. App. 3d 807, 822 (2008).

¶ 20   In the instant case, plaintiff fails to establish prejudice resulting from the delay in filing.

We have already discussed above that plaintiff was not prejudiced by losing his employment

because he was gainfully employed until charges were filed and was only denied employment



                                                   9
No. 1-13-2389


after a fair hearing. Plaintiff's blanket statement that he was prejudiced by his inability to find

counterevidence does not alone constitute an extraordinary circumstance. The record does not

demonstrate that any material witness was unavailable to testify or that the Magbys had trouble

with their overall recollection of events. See Bultas v. Board of Fire & Police Commissioners,

171 Ill. App. 3d 189, 195 (1988) (the court concluded that the plaintiff was not prejudiced by the

filing delay when the plaintiff presented only evidence of conflicting testimony without any

evidence of witnesses testifying doubtfully or material witnesses being unavailable to testify); cf.

Mank v. Board of Fire & Police Commissioners, 7 Ill. App. 3d 478, 485 (1972) (the court found

the delay prejudiced the plaintiff when several witnesses were not available to testify).

Therefore, we cannot say that the Board abused its discretion in concluding that no extraordinary

circumstances existed to warrant triggering the invocation of laches. See Van Milligan, 158 Ill.
2d at 91 (where the supreme court did not find a valid basis to disturb the discretionary

determination of the police board when the plaintiff failed to establish prejudice by the

approximate five-year delay in filing disciplinary charges against him).

¶ 21   Plaintiff further contends that the trial court erred in affirming his five-year suspension

because it was against the manifest weight of the evidence based on major inconsistencies in trial

testimony and his reputation as a decorated officer. In an appeal from the judgment of an

administrative review proceeding, this court reviews the decision of the administrative agency

and not the decision of the circuit court. Krocka v. Police Board, 327 Ill. App. 3d 36, 46 (2001).

The scope of review of an administrative agency’s decision regarding discharge, requires a two-

step analysis. Department of Mental Health & Developmental Disabilities v. Civil Service

Comm'n, 85 Ill. 2d 547, 550 (1981). First, the court must determine whether the administrative

agency’s findings of fact are against the manifest weight of the evidence. Id. Second, the court



                                                  10
No. 1-13-2389


must determine if the findings of fact provide a sufficient basis for the Board's conclusion that

cause for discharge exists. Crowley v. Board of Education of City of Chicago, 2014 IL App (1st)
130727, ¶ 29. Because the Board is in the best position to determine the effect of an officer's

conduct on the operations of the department, its determination of cause is given considerable

deference. Robbins v. Department of State Police Merit Board, 2014 IL App (4th) 130041, ¶ 39.

Thus, we may not consider whether we would have imposed a more lenient sentence. Krocka,
327 Ill. App. 3d at 48. Accordingly, the Board's decision is to be overturned only if it is arbitrary

and unreasonable, or unrelated to the requirements of the service. Siwek v. Police Board, 374 Ill.

App. 3d 735, 738 (2007).

¶ 22   Based on our review of the record, we cannot say that the Board's findings were

unreasonable. Testimony supported the Board's determination that plaintiff engaged in

unnecessary and inappropriate physical contact with the Magbys when plaintiff unjustifiably

restrained Ashley as if to arrest her and proceeded to touch Tiffany's headscarf. Plaintiff himself

admitted he may have grabbed one of the Magbys' arms. It was also undisputed that plaintiff

followed and detained the Magbys longer than was required to determine if there was probable

cause to arrest. Plaintiff further failed to document the encounter, complete a "Contact

Information Card," and made a false official statement to the IPRA. In addition, plaintiff and

King corroborated the Magbys' testimony that they became upset after the encounter, that they

informed plaintiff of their intention to report him, and that plaintiff apologized. While we agree

with plaintiff that there is conflicting testimony in terms of his version of events and the Magbys,

plaintiff is in fact asking us to reweigh the evidence and make credibility determinations, which

we will not do upon our review. See Edwards v. Addison Fire Protection District Firefighters'

Pension Fund, 2013 IL App (2d) 121262, ¶34. (the board, as the finder of fact, makes credibility



                                                 11
No. 1-13-2389


determinations and assigns weight to testimony and other evidence; we do not weigh the

evidence or substitute our judgment for that of the board).

¶ 23    Furthermore, the record does not substantiate that King held any bias toward plaintiff for

issuing her a prior traffic violation. King initially did not even recognize plaintiff, testified that

plaintiff behaved professionally, and paid no fines. We also find plaintiff's contention that he

should have been allowed to introduce a surveillance video into evidence to rebut King's

testimony that she witnessed plaintiff inappropriately search a teenage girl immaterial. Even if

the surveillance video verified plaintiff's contention and King was mistaken about the identity of

the officer, the Board still had ample evidence as discussed above to find that plaintiff violated

five Rules. Accordingly, we cannot conclude that the Board's findings of fact were against the

manifest weight of the evidence.

¶ 24    We next consider whether the findings of fact provide a sufficient basis for the Board's

conclusion that cause for a suspension exists. "Cause" has been defined as "some substantial

shortcoming which renders [the employee's] continuance in his office or employment in some

way detrimental to the discipline and efficiency of the service and something which the law and

a sound public opinion recognize as a good cause for his [discharge.]" (Internal quotations

marks omitted.) Launius v. Board of Fire & Police Commissioners, 151 Ill. 2d 419, 435 (1992).

Illinois courts have recognized that "police departments, as paramilitary organizations, require

disciplined officers to function effectively, and have accordingly held that the promotion of

discipline through sanctions for disobedience of rules, regulations and orders is neither

inappropriate nor unrelated to the needs of a police force." Siwek, 374 Ill. App. 3d at 738.

Consequently, even an officer's violation of a single rule has long been held to be a sufficient




                                                   12
No. 1-13-2389


basis for termination. Kinter v. Board of Fire & Police Commissioners, 194 Ill. App. 3d 126,

134 (1990).

¶ 25    Here, competent evidence supported the Board's finding that sufficient cause to issue

plaintiff a five-year suspension existed because plaintiff's conduct was unprofessional and

unbecoming of a CPD officer. As discussed above, plaintiff engaged in unnecessary and

inappropriate physical contact with two young women and unlawfully detained them. He also

failed to document the encounter and made a false official statement. There is no question that

such disregard of the rules is detrimental to the discipline and efficiency of the CPD. See

Krocka, 327 Ill. App. 3d at 49 (“[i]t is apparent that a police officer who does not abide by the

laws that he has a duty to enforce will impair the discipline and efficiency of the police force”).

Plaintiff's overall conduct also directly related to his service as a CPD officer. Even Ashley

testified that she believed police officers were supposed to serve and protect, not intimidate and

take advantage of their authority. See Remus v. Sheahan, 387 Ill. App. 3d 899, 904 (2009) (a

law-enforcement officer is in a unique position of public trust and responsibility, thus he must at

all times, exercise sound judgment and uphold his responsibilities to the public and the

department). Therefore, it was not unreasonable for the Board to find that a five-year suspension

was warranted to deter similar acts of misconduct and protect the CPD's morale with the public.

See Kappel v. Police Board, 220 Ill. App. 3d 580, 594 (1991) (it is important to effectively deter

similar acts of misconduct by other officers to maintain the public's confidence in the

department).

¶ 26   We also reject plaintiff’s contention that a five-year suspension was too harsh. It is only

our purview to consider whether the Board's punishment was unreasonable given the

circumstances, not whether we would have imposed a more lenient sentence. See id. at 590 (it is



                                                 13
No. 1-13-2389


the Board, rather than the court, which is best able to determine the effect of the officer's conduct

on the proper operation of the department and issue an appropriate sanction). Plaintiff's reliance

on cases where the Board issued a lighter suspension is misplaced, as this argument is only

persuasive where an agency has given different treatment to two respondents in identical

situations. See Launius, 151 Ill. 2d at 441-42 (the fact that different individuals had been

disciplined disparately was not a basis for concluding that the board's disciplinary decision was

unreasonable; such conclusions were only appropriate when individuals received different

discipline in a single, identical, “completely related” case); cf. Washington v. Civil Service

Comm'n, 98 Ill. App. 3d 49, 57 (1981) (where the reviewing court found the 29-day suspension

unduly harsh when the plaintiff was accused of allegedly propositioning a female civilian for sex

in exchange for leniency); Keen v. Police Board, 73 Ill. App. 3d 65, 74 (1979) (where the

reviewing court affirmed the Board's one-year suspension when the plaintiff allegedly made

unwanted sexual advances towards a female civilian). The record also substantiates that the

Board fully complied with the circuit court's order on remand and plaintiff's suspension did not

serve as a de facto discharge as he can return to active duty in the future. Consequently, based

on the record as a whole, we cannot say that the Board’s decision to issue plaintiff a five-year

suspension was arbitrary, unreasonable, or unrelated to the requirements of service.

¶ 27                                          CONCLUSION

¶ 28   Based on the foregoing, we affirm the decision of the Board.


¶ 29   Affirmed.




                                                 14